DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting

Claim 1-22 of this application is patentably indistinct from claim 1-22 of Application No. 15/929710. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-22 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-22 of co-pending Application No. 15/929,710 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  
The current application in claim 1 claims, “A system for supplying fuel, enabling communications, and conveying electrical power associated with operation of a hydraulic fracturing unit associated with a plurality of hydraulic fracturing units, the system comprising: a fuel line connection assembly configured to be connected to the hydraulic fracturing unit and to supply fuel from a fuel source to a first gas turbine engine connected to the hydraulic fracturing unit, the fuel line connection assembly comprising: a manifold line defining an inlet end, an outlet end, and a flow path for fuel extending between the inlet end and the outlet end; and a distribution line connected to the manifold line and configured to provide flow communication between the manifold line and the first gas turbine engine, wherein the fuel line connection assembly is configured to one of: provide flow communication between one of the fuel source or a second gas turbine engine of the plurality of the hydraulic fracturing units upstream of the first gas turbine engine and a third gas turbine engine of the plurality of hydraulic fracturing units downstream of the first gas turbine engine; or provide flow communication solely between the fuel source and the first gas turbine engine; a communications cable assembly configured to be connected to the hydraulic fracturing unit and to enable data communications between the hydraulic fracturing unit and one of a data center remote from the hydraulic fracturing unit or a second hydraulic fracturing unit of the plurality of hydraulic fracturing units, the communications cable assembly comprising: a length of communications cable; and a communications cable storage apparatus configured to be connected to the hydraulic fracturing 
The co-pending application 15/929,710 also claims, “A system for supplying fuel, enabling communications, and conveying electrical power associated with operation of a hydraulic fracturing unit associated with a plurality of hydraulic fracturing units, the system comprising: a fuel line connection assembly configured to be connected to the hydraulic fracturing unit and to supply fuel from a fuel source to a first gas turbine engine connected to the hydraulic fracturing unit, the fuel line connection assembly comprising: a manifold line defining an inlet end, an outlet end, and a flow path for fuel extending between the inlet end and the outlet end; and a distribution line connected to the manifold line and configured to provide flow communication between the manifold line and the first gas turbine engine, wherein the fuel line connection assembly is configured to one of: provide flow communication between one of the fuel source or a second gas turbine engine of the plurality of the hydraulic fracturing units upstream of the first gas turbine engine and a third gas turbine engine of the plurality of hydraulic fracturing units downstream of the first gas turbine engine; or provide flow communication solely between the fuel source and the first gas turbine engine; a 
These re the same and thus have been rejected provisionally under statutory double patenting as described above.  
Regarding claim 2 of the current application which is duplicate of claim 2 of co-pending application 15/929,710.  
Regarding claim 3 of the current application which is duplicate of claim 3 of co-pending application 15/929,710.  
Regarding claim 4 of the current application which is duplicate of claim 4 of co-pending application 15/929,710.  
Regarding claim 5 of the current application which is duplicate of claim 5 of co-pending application 15/929,710.  
Regarding claim 6 of the current application which is duplicate of claim 6 of co-pending application 15/929,710.  
Regarding claim 7 of the current application which is duplicate of claim 7 of co-pending application 15/929,710.  
Regarding claim 8 of the current application which is duplicate of claim 8 of co-pending application 15/929,710.  
Regarding claim 9 of the current application which is duplicate of claim 9 of co-pending application 15/929,710.  
Regarding claim 10 of the current application which is duplicate of claim 10 of co-pending application 15/929,710.  
Regarding claim 11 of the current application which is duplicate of claim 11 of co-pending application 15/929,710.  
Regarding claim 12 of the current application which is duplicate of claim 12 of co-pending application 15/929,710.  
Regarding claim 13 of the current application which is duplicate of claim 13 of co-pending application 15/929,710.  
Regarding claim 14 of the current application which is duplicate of claim 14 of co-pending application 15/929,710.  
Regarding claim 15 of the current application which is duplicate of claim 15 of co-pending application 15/929,710.  
Regarding claim 16 of the current application which is duplicate of claim 16 of co-pending application 15/929,710.  
Regarding claim 17 of the current application which is duplicate of claim 17 of co-pending application 15/929,710.  
Regarding claim 18 of the current application which is duplicate of claim 18 of co-pending application 15/929,710.  
Regarding claim 19 of the current application which is duplicate of claim 19 of co-pending application 15/929,710.  
Regarding claim 20 of the current application which is duplicate of claim 20 of co-pending application 15/929,710.  
Regarding claim 21 of the current application which is duplicate of claim 21 of co-pending application 15/929,710.  
Regarding claim 22 of the current application which is duplicate of claim 22 of co-pending application 15/929,710.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664